February 12, 1993
                     NOT FOR PUBLICATION

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 92-1946 

                 JESUS M. PENALOZA-CLEMENTE,

                    Plaintiff, Appellant,

                              v.

           SECRETARY OF HEALTH AND HUMAN SERVICES,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Raymond L. Acosta, U.S. District Judge]
                                                    

                                         

                            Before

                     Breyer, Chief Judge,
                                        
                Selya and Cyr, Circuit Judges.
                                             

                                         

Raymond Rivera Esteves and Juan A.  Hernandez Rivera on brief  for
                                                    
appellant.
Daniel  F.  Lopez  Romo,  United  States  Attorney,  Jose  Vazquez
                                                                  
Garcia,  Assistant  United States  Attorney,  and  Donna C.  McCarthy,
                                                                 
Assistant Regional  Counsel, Department of Health  and Human Services,
on brief for appellee.

                                         

                                         

          Per Curiam.   Jesus Penaloza Clemente  ("Penaloza")
                    

applied for  Social  Security disability  benefits,  alleging

disability  due to  back and  leg injury  and nerves.   In  a

Disability Report,  he further  stated that he  suffered from

high blood pressure.   After  a hearing, the  ALJ denied  his

claim,  but  the Appeals  Council  vacated  the decision  and

remanded for further testimony on pain.  After a supplemental

hearing, the  ALJ again  denied Penaloza's application.   The

ALJ found  that Penaloza  had severe hypertension,  which was

controlled  with  medication,  and  that  he  had   undergone

arthroscopic removal  of torn cartilage in  both knees before

March  31,  1988,  the  date  when  his  disability  coverage

expired,  but that those conditions did not meet or equal any

listing  in  20  C.F.R.  Part 404,  Subpart  P,  Appendix  1.

Although  the  ALJ  determined  that Penaloza  had  "mild  to

moderate occasional  pain" in  both knees, he  concluded that

the pain was relieved by medication and that the pain did not

reduce  Penaloza's residual  functional  capacity.   Penaloza

could not return to  his former work as security  guard since

he could  not stand or walk for more than two hours during an

eight-hour work day and  could not use his legs  for constant

repetitive  movement.    However,  the   ALJ  concluded  that

Penaloza  could  sit and  use  his  arms without  limitation.

Finding that Penaloza had no nonexertional limitations,  that

he  could perform  sedentary  work, and  that his  vocational

attributes fit the criteria  of Rule 201.25 in Appendix  2 of

the regulations, the ALJ determined that Rule 201.25 directed

a  conclusion  that  Penaloza  was not  disabled.    Penaloza

appealed the ALJ's denial of benefits to the district  court,

which  affirmed the ALJ's decision.  He then sought review in

this court.  We affirm.  

          I.  Allegations of Pain
                                 

          Penaloza does not challenge the ALJ's determination

that his  knee condition  and hypertension  did  not meet  or

equal any listing  in the regulations.   He claims,  however,

that  the ALJ  failed to  consider  his allegations  of pain,

asserting that  he complained "constantly and persistently to

the examining  physicians of severe disabling pain."   In his

decision,  the ALJ  noted that  Penaloza did  have knee  pain

during  the  coverage  period as  a  result  of  a fall  that

occurred  on April 24, 1987.   The ALJ  found that Penaloza's

pain responded to treatment, however, and that as of April 6,

1988,  one week  after Penaloza's coverage  expired, Penaloza

was experiencing no pain  when his knees were palpated.   The

ALJ further characterized the pain that Penaloza had suffered

to be of "moderate character"  which was relieved by physical

therapy  and  "mild analgesics  of  a  non-narcotic character

which did not cause  any side effect[s]."  Apparently  on the

basis  of Penaloza's testimony at the  hearings, the ALJ also

found that  Penaloza "may  experience discomfort and  mild to

                             -3-

moderate  pain on an occasional basis and it [is] relieved by

the use of non-narcotic analgesics."  Penaloza's      medical

records  fully support the ALJ's findings as to the nature of

Penaloza's pain  for the period before  his coverage expired.

The  records document  that  Penaloza complained  of pain  to

examining physicians  and to his physical  therapist a number

of  times after his fall.  His complaints occurred even after

the torn menisci (fibrocartilage)  in both knees were removed

arthroscopically.   In  all instances  but one,  however, the

reports state merely that  he reported "pain" or "discomfort"

or that one or the other of  his knees "hurt."  Only once, in

October  1987, within  weeks of  his surgery,  did he  report

"intense pain," and that was to his physical therapist  about

his right knee.   The pain appears to have  resulted from the

specific exercise he was  performing during therapy that day.

A  subsequent report in November 1987 stated that he had full

range  of movement in both knees "without pain."  The records

contain no further report of pain in his right knee, although

in December 1987 he  reported to his physical  therapist that

the pain in his left  knee had increased and in January  1988

he reported to the therapist that his left knee "continues to

hurt."  For the  two-month period between the end  of January

and expiration  of his coverage  on March 31,  1988, however,

there are no further reports of  pain.  On April 6, 1988, his

physician reported that he had "no pain on palpation."  

                             -4-

          Most of Penaloza's testimony during the hearings in

October  1989  and  June  1990  described  the  pain  he  was

experiencing  at that time.  Since he had reinjured his knees

in  a fall on March 30, 1989,  before the hearings and a year

after his coverage  had expired, that testimony  is of little

relevance  in  determining  his  degree of  pain  during  the

coverage  period.   (The  ALJ  did  consider that  testimony,

however, and determined, as the above summary of his findings

indicates, that  at the  time of  the  hearings Penaloza  was

experiencing  occasional  mild  to  moderate  pain  which was

relieved by analgesics.)  

          Some of  Penaloza's testimony did describe his pain

during the  coverage period  after  his first  fall in  April

1987.   Penaloza explained "that a toothache would be more or

less the  same" as the pain he  then experienced.  When asked

to describe the  intensity of the pain, he stated that it was

"a continuous pain, very strong."  He  further testified that

he told his doctor that he "could no longer stand the  pain,"

and  that his  doctor  then recommended  the menisectomy,  or

arthroscopic  removal  of  menisci, which  was  performed  in

October 1987.  As noted above, although Penaloza continued to

report  pain  after the  surgery,  he last  reported  pain in

January 1988, and, by  April 1988, he experienced no  pain in

either  knee.  At the hearings,  Penaloza also testified that

he needed a  cane to walk,  and that he  had received a  cane

                             -5-

from  the  State Insurance  Fund.   The medical  records show

that, several weeks after he fell, he received a prescription

for a wheelchair from the Fund,  but not that a cane was ever

prescribed or  determined  to  be  medically  necessary  (the

medical reports  note, however, that he  came to appointments

using a cane).  

          At the hearings, Penaloza  identified Motrin as one

of  the medications  he was  then taking  and stated  that it

relieved his pain "all the time."  At  the first hearing, the

ALJ also named two other medications -- Indocin and Medrol --

as  being on  a  list that  Penaloza  had submitted  to  him.

Motrin is  a non-narcotic anti-inflammatory analgesic used to

reduce  swelling and  pain.    See  Houts, Baselt  &  Cravey,
                                  

Courtroom Toxicology (1992) (under  "Ibuprofen").  Indocin is
                    

an  anti-inflammatory  analgesic,   see  The   Sloane-Dorland
                                                             

Annotated Medical-Legal Dictionary 373 (1987), and  Medrol is
                                  

an  anti-inflammatory,  see  Dorland's   Illustrated  Medical
                                                             

Dictionary  993, 1028  (27th  ed. 1988).   Although  Penaloza
          

testified that  the pain "does not  disappear completely," he

confirmed that  the medication  made it possible  for him  to

move  around.   At  the first  hearing  he suggested  that an

unidentified medicine  which he took at night  to "relax" may

have  caused him  some sleeplessness,  but that  otherwise he

suffered no side effects from his medications.  At the second

hearing, he testified  that some medications  -- he may  have

                             -6-

been  referring  to Medrol  and Indocin  which were  the only

medications  named besides  Motrin --  caused nausea,  but no

drowsiness.  At  the hearings, Penaloza did  not identify the

medications  he took  during his coverage  period, but  in an

undated document entitled "Claimant's Statement  When Request

for Hearing  is Filed", filled  out presumably  in 1989  when

Penaloza  requested  a   hearing,  Penaloza  identified   the

following medications as the prescription drugs he was taking

at  that  time:    Feldene,  Tolectin,   Naprosyn,  Flexeril,

Clinoril, and  Minipress.1   With the exception  of Minipress

and  Flexeril,  all  of  those  drugs  are  anti-inflammatory

analgesics.2     See  id.  (under   "Piroxicam",  "Tolmetin",
                         

"Naproxen",    and    "Sulindac").       Unfortunately,   the

prescriptions given in the medical  records for the period of

coverage  are  often   illegible,  but   the  following   are

identifiable:      Motrin,   Feldene,    Naprosyn,   Indocin,

Butazolidin, Darvocet,  and Clinoril.  Darvocet  is a "mildly

effective  narcotic  analgesic"  used  to  relieve  "mild  to

moderate  pain."   See  Courtroom  Toxicology,  supra  (under
                                                     

"Propoxyphene).      Butazolidin   is  an   anti-inflammatory

                    

1.  Penaloza also identified "Asolid",  but it appears not to
be  referenced  in  the   Physicians  Desk  Reference  or  in
Penaloza's medical records.  

2.  Minipress  is   a   hypertension  drug,   see   Courtroom
                                                             
Toxicology, supra (under the entry "Prazosin"),  and Flexeril
                 
is  a skeletal  muscle  relaxant used  for  relief of  muscle
spasms   associated   with   acute,   painful   muscoskeletal
conditions, see id. (under "Cyclobenzaprine").  
                   

                             -7-

analgesic.    See Dorland's  Illustrated  Medical Dictionary,
                                                             

supra, at 248, 1278.
     

          Thus, the  medical record and  Penaloza's testimony

provide  substantial evidence  for the ALJ's  conclusion that

Penaloza's  pain   during  the   coverage  period  had   been

"moderate" and that it had been relieved by  physical therapy

and  analgesics by the time his coverage expired.  In support

of his conclusion that Penaloza's  pain had been relieved  by

analgesics   of   a   "non-narcotic   character,"   the   ALJ

specifically  identified records  from  the  coverage  period

which  prescribed Butazolidin, Feldene,  Motrin and Naprosyn.

(He also  referred to  the Claimant's Statement  which listed

the  medications  taken  in   1989  and  an  exhibit  listing

medications  taken in  1990, including  Indocin.)   As stated

above,  Motrin  is a  non-narcotic analgesic,  which provided

Penaloza  the greatest pain relief,  at least as  of the time

the  hearings were held.   The other analgesic  drugs the ALJ

referred  to all  appear to  have been non-narcotic  as well.

Although  the  ALJ  did  not  mention Darvocet,  which  is  a

narcotic  analgesic, that  medication  appears  to have  been

prescribed only once when Penaloza began physical therapy.  

          The ALJ also  stated that  the analgesics  Penaloza

took had no side effects.  His conclusion is supported by the

medical records, which contain no report of any side effects.

Although Penaloza  testified to some side  effects during the

                             -8-

hearings, his testimony was not very probative.  It concerned

medications  administered during  1989 and  1990 and  did not

identify which medications  had caused the side  effects.  In

addition,   although  some  of  those  medications  had  been

prescribed  during the  coverage  period,  the  testimony  on

adverse side  effects can fairly  be said to  have implicated

only  Indocin, which was named  during the second hearing and

was also prescribed once during the period of coverage.  

          The ALJ's  decision made  no reference to  the back

injury  which  Penaloza  claimed  disabled  him  during   the

coverage period.    However,  after  discussing  evidence  of

Penaloza's knee  injuries, pain and high  blood pressure, the

ALJ commented that the remaining evidence related only to the

time  after Penaloza's  coverage  had expired.   Because  the

medical records for the coverage period contain no reports of

back  pain or evaluation of any back condition, we infer that

the  ALJ   considered  and  rejected   Penaloza's  claim   of

disability due to back injury or pain.  In the recitation  of

facts in  his appellate  brief, Penaloza describes  a medical

record  from June  1988, which  refers to  "disabling painful

residuals, specially of the  back."  But the ALJ  did not err

in not considering  that record.   Not only  does the  record

describe  a condition existing  three months after Penaloza's

coverage expired, but, more  importantly, it appears to refer

to  a different  patient altogether.   The  patient  with the

                             -9-

painful  back had also had his legs amputated, and thus could

not  have been  Penaloza.   A record  from July  1988 further

indicates that the records of a patient with a back condition

had  inadvertently been  placed in  Penaloza's file,  and the

June 1988  report is  likely to have  been that record.   The

medical records  which do describe Penaloza's  back condition

all pertain  to evaluations  made months after  expiration of

the coverage period.

          At his  first hearing, Penaloza stated  that he had

complained to his physical therapist of  back pain.  Although

his testimony  suggests  that  his  complaints  had  occurred

during therapy  in 1987 during  the coverage period,  he also

stated that  the therapy took place at  the "Medical Center".

But  he was  not treated  at the  Medical Center  until 1989,

after expiration  of the  coverage period.   Furthermore, the

physical  therapist's  notes  from  1987  reflect  Penaloza's

complaints  of knee  pain, but  do not  mention that  he ever

complained  of  back  pain.    Therefore,  the  record  amply

supports the conclusion that  Penaloza did not suffer  from a

disabling back injury or pain during the coverage period. 

          II.  Appropriateness of Sedentary Work
                                                

          Penaloza argues that  the ALJ's determination  that

he  could perform sedentary work was wrong because it had not

been  shown that  he  could perform  sedentary work  "without

serious  aggravation to  his  present  physical  impairment."

                             -10-

Penaloza does not state whether he  means his hypertension or

his  knee  condition  by  the  term   "physical  impairment."

However, as long  as the finding that  Penaloza could perform

sedentary  work  is   consistent  with  the   evidence  about

Penaloza's residual functional  capacity ("RFC"),  presumably

sedentary work would not aggravate either condition.  

          The  record  contains substantial  support  for the

ALJ's conclusion that Penaloza could safely perform sedentary

work  as  of  March  31,  1988.    Three  uncontradicted  RFC

assessments by non-examining  Social Security physicians  are

in  the record,  one evaluating Penaloza's  hypertension, the

other  two his  knee condition.   Penaloza  submitted no  RFC

assessment, although  the ALJ gave him opportunity  to do so.

The  report   assessing  Penaloza's   RFC  in  view   of  his

hypertension stated:   "Diagnosis hypertension.  Hospitalized

in Jan  '88 because  of hypertensive  crisis.  Rt  hemiplegia

described  but no  detailed neurologic  exam.   No CT  of the

brain.   More recent evaluation = no neurologic deficit.  EKG

=  left axis deviation.  Non specific  ST-T changes.  Chest x

Ray = cardiomegaly.  Heavy work activity should be precluded.

RFC:   medium  work."3     The   assessment  also   evaluated

                    

3.  The  RFC mistakenly  states that  Penaloza's hypertensive
crisis occurred in January 1988, which would have been during
the coverage  period.   The consulting physician's  confusion
undoubtedly arose  because  some of  the handwritten  records
relating  to  Penaloza's  hospitalization   erroneously  give
January  5, 1988 as his hospitalization date.  Other records,
including  some  stamped  by   a  dating  device,  which  are

                             -11-

Penaloza's  exertional  capabilities by  checking appropriate

spaces  on the RFC form.  It indicated that, despite strength

limitations imposed by his hypertension, Penaloza could  lift

and  carry 50 pounds and frequently lift and carry 25 pounds,

and that  he could  stand, walk and  sit about six  hours per

eight-hour day and push or pull up  to 50 pounds using either

foot  or  hand  controls.     According  to  the  assessment,

Penaloza's hypertension did not  affect his ability to climb,

balance, stoop,  kneel, crouch, crawl or engage in fine motor

activities.     

          On March  1, 1989,  Dr.  Irizarry Rivera  described

Penaloza's  knee  condition  as  follows:    "Bilateral  torn

menisci.   [B]oth knees  repaired arthroscopically  by 10/87.

[T]reated  [with]  physic[al]  therapy,  had  recurrent  knee

effusions  which subsided  by  4/88 &  painless  knees."   He

assessed  Penaloza's strength  limitations  by  checking  the

appropriate spaces,  concluding  that Penaloza  retained  the

capacity to lift  and carry  up to 50  pounds, to  frequently

lift and carry up to 25 pounds, to sit, stand  and walk about

                    

interspersed  with  the erroneous  handwritten  records, make
clear  that the  hypertensive crisis  occurred on  January 5,
1989,  after   the  coverage   period  had  expired.     (The
handwritten error appears to reflect the fact that a new year
had  just begun and the person writing  down the date had not
yet become accustomed  to writing "1989".)   The "more recent
evaluation[s]", including the results of the EKG and chest X-
ray, which  were referred to  in the  RFC, actually  predated
Penaloza's hypertensive  crisis and were  within the coverage
period.  

                             -12-

six hours per eight-hour day, and to push and pull using foot

controls up to "50/25 [pounds]." (By  implication, Penaloza's

ability to push and  pull hand controls was unlimited.)   Dr.

Irizarry  further indicated  that Penaloza could  balance and

stoop frequently, although he  could climb, kneel, crouch and

crawl  only  occasionally, and  that  his  fine motor  skills

(reaching, handling, fingering, feeling) were unimpaired.  On

June 14, 1989, Dr.  Acevedo Defillo described Penaloza's knee

condition  in almost  the same  words as  Dr. Irizarry.   His

assessment  of Penaloza's  physical capacity  was essentially

the same as Dr. Irizarry's except that he found that Penaloza

could push and pull both hand and foot controls  "[t]o 50 lbs

max."  Dr. Acevedo also found that Penaloza could balance and

stoop  frequently, and  climb, kneel,  crouch and  crawl only

occasionally.   He found Penaloza's  fine motor skills  to be

unimpaired.  Thus,  there was basic agreement between the two

assessments as to  what Penaloza's  RFC was in  light of  his

knee condition.  

          The  ALJ  found   Penaloza's  residual   functional

capacity  to be more restricted.  He determined that Penaloza

could perform  only sedentary  work.   The difference  in the

physicians' evaluations and the ALJ's appears to be based  on

Penaloza's   testimony   describing    the   factors    which

precipitated pain in his legs, evidence not considered by the

consulting  physicians who reviewed only the medical records.

                             -13-

In his decision,  the ALJ stated  that "constant or  frequent

lower extremity movement would  precipitate the pain, as also

would  . .  . standing  or walking  for prolonged  periods of

time."  Essentially, then, the ALJ's conclusion that Penaloza

could perform sedentary work  implies his determination  that

sedentary work would not aggravate Penaloza's knee condition.

The  ALJ  could not  himself  have  assessed  the  effect  of

sedentary work on Penaloza's hypertension  since Penaloza did

not testify  as to any work-inhibiting  symptoms arising from

his hypertension.   Presumably, however,  since Penaloza  had

been  evaluated by a physician  as having the  RFC to perform

medium work despite his hypertension,  it can be assumed that

the  performance  of  sedentary  work  would  not  exacerbate

Penaloza's hypertension.   Cf.  20 C.F.R.    404.1567(c) ("If
                              

someone can  do medium work, we determine  that he or she can

also do sedentary and light work.").

          In  any event, the  physicians' assessments provide

support for  the  ALJ's  determination  that  Penaloza  could

perform  sedentary work.   The  regulations  define sedentary

work as work involving  sitting, with occasional standing and

walking, and lifting no  more than 10 pounds at  a time, with

occasional lifting or carrying of articles like docket files,

ledgers, and small tools.   20 C.F.R.   404.1567(a).   Social

Security   Ruling  83-10   defines  "occasionally"   to  mean

"occurring  from very little up to one-third of the time," so

                             -14-

that  periods  of  standing   or  walking  at  the  sedentary

exertional level should comprise no more than about two hours

per  eight-hour  work  day  and sitting  would  comprise  the

remaining  six hours.    The  Ruling  also states  that  most

unskilled sedentary jobs  "require good use of  the hands and

fingers  for repetitive  hand-finger  actions."   SSR  83-10,

reprinted  in  [Rulings   1983-91]  West's  Social   Security
             

Reporting Service, at 29.  The performance  of sedentary work

is  well within  the  strength limitations  indicated in  all

three  RFC assessments,  accordingly, and  involves primarily

hand  and   finger  skills  which  Penaloza   is  capable  of

performing without limitation.

          Certain   non-strength    limitations   were   also

described in the  knee RFC assessments.   Penaloza was stated

to  be   able  to  climb,   kneel,  crouch  and   crawl  only

occasionally.    But  even  those limitations  appear  to  be

consistent with  the performance of sedentary  work, in which

the ability to sit predominates, with only occasional walking

and  standing.   Furthermore, the  Rulings indicate  that the

ability to climb,  kneel, crouch and crawl would  most likely

be  infrequent,   but  certainly  no  more   than  occasional

activities  in  sedentary work.    Ruling  83-14 states  that

"[r]elatively  few  jobs  in  the  national  economy  require

ascending or descending ladders and scaffolding" and that "to

perform substantially all  of the exertional  requirements of

                             -15-

most sedentary . . . jobs, a person would not  need to crouch

. . . ."   See id. at 44.   Similarly, Ruling 85-15 indicates
                  

that  crawling is  an  "extremely rare  factor" in  sedentary

work, that  some limitation in climbing  would not ordinarily

have a "significant effect  on the broad world of  work," and

that   a  limitation   on  kneeling   "would  be   of  little

significance in the broad world of work."  See id. at 93, 97.
                                                  

Accordingly, we conclude  that there is substantial  evidence

in the record to show that,  as of the date Penaloza was last

insured,  the   performance  of  sedentary   work  would  not

aggravate his hypertension or knee condition.  

          III.  Exclusive Reliance on the Grid
                                              

          The ALJ stated in his findings that Penaloza had no

nonexertional   limitations,   and   he    therefore   relied

exclusively on Rule 201.25  of the Grid (20 C.F.R.  Part 404,

Subpart P,  Appendix 2)  to determine  that Penaloza was  not

disabled.   According to Penaloza, the ALJ erred since he had

nonexertional  limitations, consisting  "mainly of  pain" and

his use of  a cane  which would make  it impossible to  carry

work materials while  walking.  As a result,  Penaloza avers,

the ALJ could not rely exclusively on the Grid.  

     We  find  no error  in the  ALJ's  reliance on  the Grid

insofar as pain and  Penaloza's use of a cane  are concerned.

Under  the regulations,  the  determination whether  pain  is

exertional or nonexertional  depends upon the  precise aspect

                             -16-

of physical functioning that is affected by the pain.  See 20
                                                          

C.F.R.   404. 1569a(a)-(c).  Pain is an exertional impairment

when  it  affects  strength  requirements,  such  as sitting,

standing and walking.  See id. (a).  It is nonexertional when
                              

it  affects requirements  such  as  mental,  manipulative  or

postural  work  function.     See  id.  (c)(1).    Penaloza's
                                      

testimony  at the  hearings attempted  to establish  that his

knee and back condition and  related pain precluded him  from

sitting, standing or walking.  Consistent with Penaloza's own

approach, the  ALJ determined that  Penaloza's knee condition

affected his ability to stand and  walk (but not to sit), and

the  ALJ found that Penaloza  could not return  to his former

work as a security guard which required considerable standing

and walking, but that he could perform sedentary work.  Thus,

the record fully justified  the ALJ's treatment of Penaloza's

pain as an exertional limitation.  Nor was Penaloza's alleged

use  of a cane  a nonexertional limitation  since it affected

his  ability to  carry  work materials,  and  carrying is  an

exertional function.  See id. (a).   
                             

          Although  Penaloza   does   not  point   to   other

nonexertional  limitations,  the   RFC  assessments  by  Drs.

Irizarry  and  Acevedo indicated  that Penaloza's  ability to

climb,  kneel,  crouch and  crawl  was  limited by  his  knee

condition.   Climbing, kneeling, crouching  and crawling  are

nonexertional  postural functions, see id. (c)(1)(vi), which,
                                          

                             -17-

normally,  would  preclude exclusive  reliance  on  the Grid.

Nevertheless, the  ALJ's reliance on the  Grid is supportable

here.  As Rulings 83-14 and 85-15 make clear, those functions

are rarely required in sedentary work.  Moreover, Penaloza is

not completely prohibited from climbing,  kneeling, crouching

and  crawling, but  may  in fact  engage in  those activities

occasionally.      Consequently,   Penaloza's   nonexertional

limitations  would not  significantly erode  his occupational

base, and the  ALJ was  entitled to rely  exclusively on  the

Grid.  See Ortiz  v. Secretary of Health and  Human Services,
                                                            

890  F.2d 520  (1st Cir.  1989) (the  Grid may  be relied  on

exclusively  to  yield  a  finding  as  to  disability  if  a

nonexertional  impairment, even  a significant  one, has  the

effect only of reducing the occupational base marginally).  

          Although the ALJ did not expressly determine, as he

should have,  that  those nonexertional  limitations did  not

significantly  erode  Penaloza's   occupational  base,   that

determination  may  be  inferred  from his  analysis  of  the

severity of  Penaloza's knee  condition.  The  ALJ determined

that,  at  the  time  Penaloza's coverage  expired,  both  of

Penaloza's  knees  showed  good  muscular  strength  with  no

swelling, heat or pain, that when he had pain it responded to

medication and therapy, that  therapy had increased his range

of motion, and  that his  condition would not  keep him  from

pursuing   recreational   activities   or   light   household

                             -18-

maintenance.   However, the ALJ also  concluded that Penaloza

could not use his  lower extremities for "constant repetitive

movements," which clearly would encompass climbing, kneeling,

crouching and crawling.  In Frustaglia v. Secretary of Health
                                                             

and  Human  Services,  829  F.2d  192  (1st  Cir.  1987),  we
                    

concluded  in a  similar  situation that  an  ALJ could  rely

exclusively on  the Grid.   In Frustaglia,  the nonexertional
                                         

limitation at issue was  bending, the ALJ had found  that the

claimant could  perform the full range of light and sedentary

work although he  could not engage  in repeated bending,  and

Rulings   indicated  that  bending  was  only  an  occasional

requirement  in light and sedentary work.  We stated that "by

definition [repeated  bending] is a more  strenuous mode than

occasional activity"  and that  "[i]t is fairly  obvious that

such  a restriction  would  have very  little  effect on  the

ability to perform the full range of work at either the light

or sedentary level."   Id. at 195.   Similarly, here the  ALJ
                          

found  that  Penaloza  could  not engage  in  repetitive  leg

movements,  which would include climbing, crouching, crawling

and kneeling, and the Rulings make it "fairly obvious" that a

limitation  permitting the  occasional  performance of  those

activities would have little  effect on Penaloza's ability to

perform substantially  all  requirements of  sedentary  work.

Accordingly, although  it would have been  preferable for the

ALJ  to  have   expressly  found  that   Penaloza's  postural

                             -19-

limitations  did not  significantly  erode  his  occupational

base, and to have  supported his finding by reference  to the

record or Rulings, under the  circumstances his failure to do

so does not require remand.  

          IV.  Remaining Claims 
                               

          Penaloza also appears to  claim that the ALJ failed

to take into account  the combined effects of his  mental and

physical  conditions.   Penaloza's  first visit  to a  mental

health  clinic  was at  his  attorney's  suggestion some  six

months after the  coverage period had  expired.  Thus,  there

was substantial evidence  to support the  ALJ's determination

that  Penaloza was  not  disabled by  any  nervous or  mental

condition, and  so there was no  need to consider  how such a

condition,   when   combined    with   Penaloza's    physical

impairments,  affected his  capacity for  substantial gainful

employment.    Moreover,  the  text  of  the  ALJ's  decision

indicates  that   he  considered  the   combined  effects  of

Penaloza's  physical  conditions  and  pain.    He  drew  the

conclusions  he  did about  Penaloza's  physical capabilities

after   "considering   the  claimant's   musculoskeletal  and

hypertensive  condition plus  the above  described discomfort

and mild to moderate pain."  

          Penaloza  also  alleges  that  the  ALJ cited  only

evidence favorable to the Secretary, disregarded the  medical

evidence  of  his   disability,  and  based   the  disability

                             -20-

determination on his  own medical  opinion.   He provides  no

detail as to what evidence the ALJ allegedly disregarded, and

does  not  describe  in  what respect  the  ALJ  ignored  the

opinions  of examining or consulting physicians, or otherwise

based  his   disability  determination  on  his  own  medical

opinion.   We have reviewed the ALJ's decision and the record

and find  no error  of the kind  Penaloza has  alleged.   The

ALJ's determination  that  Penaloza could  perform  sedentary

work ascribes a functional capacity to Penaloza which is well

within the  limitations described in  the uncontradicted  RFC

assessments of record.

          The decision of the district court is affirmed.
                                                        

                             -21-